Isas (ev. BASE 2:20-Cv-00568-RCY-DEM, DeruMe ind Gilet td/13/20 Page 1 of 1 PagelD# 6

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

I. (a) PLAINTIFFS DEFENDANTS
Robert Rhyne, Il, Joseph Keeley, and Melissa Rhyne MartianCraft, LLC
(b) County of Residence of First Listed Plaintiff California County of Residence of First Listed Defendant Alaska
(EXCEPT IN U.S. PLAINTIFF CASES) (IN U.S. PLAINTIFF CASES ONLY)
NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLV.
(c) Attorneys (Firm Name, Address, and Telephone Number) Attorneys (If Known)
Michael A. Montgomery, Esq., 919 E. Main St., Ste 1300 John D. Melntyre, Esq. Mcintyre Stein, PLLC, 101 W. Main
Richmond, VA 23219 (804) 778-7764 St., Suite 920, Norfolk, VA 23510 757-961-3900
II. BASIS OF JURISDICTION (Place an “X” in One Box Only) Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
[_]1 U.S. Government [_]3 Federal Question PTF DEF PIF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State | 1 C] 1 Incorporated or Principal Place TC 4 LI 4
of Business In This State
[_]2 U.S. Government [x]4 Diversity Citizen of Another State [X]2 [x] 2 Incorporated and Principal Place [-] 5 ([]5
Defendant (Indicate Citizenship of Parties in Item IID) of Business In Another State
Citizen or Subject of a L)3 ([] 3. Foreign Nation Lie (6
Foreign Country
IV. NATURE OF SUIT (piace an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions.
a CONTRACD TOLTS ~ _FORFEITURE/PENALTY BANKRUPTCY __ OTHER STATUTES
110 Insurance 7 PERSONAL INJURY PERSONAL INJURY | 625 Drug Related Seizure H 422 Appeal 28 USC 158 7 375 False Claims Act
120 Marine 310 Airplane | 365 Personal Injury - of Property 21 USC 88] 423 Withdrawal 376 Qui Tam (31 USC
130 Miller Act 315 Airplane Product Product Liability | 690 Other 28 USC 157 z 3729(a))
140 Negotiable Instrument Liability CL 367 Health Care/ 400 State Reapportionment
Ll 150 Recovery of Overpayment 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS 410 Antitrust
& Enforcement of Judgment! Slander Personal Injury 820 Copyrights 430 Banks and Banking
151 Medicare Act 330 Federal Employers’ Product Liability 830 Patent |_| 450 Commerce
H 152 Recovery of Defaulted Liability Cl 368 Asbestos Personal 835 Patent - Abbreviated | 460 Deportation
Student Loans 340 Marine Injury Product New Dmg Applicatior |_| 470 Racketeer Influenced and
(Excludes Veterans) 345 Marine Product Liability |} 840 Trademark Corrupt Organizations
Co 153 Recovery of Overpayment Liability PERSONAL PROPERTY [LABOR |_] 880 Defend Trade Secrets _] 480 Consumer Credit
of Veteran’s Benefits 350 Motor Vehicle 370 Other Fraud 710 Fair Labor Standards Act of 2016 (15 USC 1681 or 1692)
[_] 160 Stockholders’ Suits 355 Motor Vehicle 4 371 Truth in Lending Act |_| 485 Telephone Consumer
[x | 190 Other Contract Product Liability oO 380 Other Personal | 720 Labor/Management _SOCIAL SECURITY __ Protection Act
195 Contract Product Liability 360 Other Personal Property Damage Relations 861 HIA (1395ff) 490 Cable/Sat TV
H 196 Franchise Injury | 385 Property Damage 740 Railway Labor Act 862 Black Lung (923) | 850 Securities/Commodities/
362 Personal Injury - Product Liability 751 Family and Medical 863 DIWC/DIWW (405(g)) |__ Exchange
- __ Medical Malpractice Leave Act 864 SSID Title XVI |_| 890 Other Statutory Actions
REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS | 1790 Other Labor Litigation [| 865 RST (405(g)) |_| 891 Agricultural Acts
| 210 Land Condemnation 440 Other Civil Rights Habeas Corpus: | 791 Employee Retirement | | 893 Environmental Matters
T | 220 Foreclosure 441 Voting | 463 Alien Detainee Income Security Act |__ FEDERAL TAX SUITS 895 Freedom of Information
230 Rent Lease & Ejectment 442 Employment | 510 Motions to Vacate |_| 870 Taxes (U.S. Plaintiff Act
240 Torts to Land 443 Housing/ Sentence or Defendant) 896 Arbitration
245 Tort Product Liability Accommodations — [__] 530 General [] 871 IRS—Third Party -| 899 Administrative Procedure
|_| 290 All Other Real Property 445 Amer. w/Disabilities -[__] 535 Death Penalty “TMMIGRATION 26 USC 7609 Act/Review or Appeal of
Employment Other: 462 Naturalization Application Agency Decision
446 Amer. w/Disabilities -|__| 540 Mandamus & Other 465 Other Immigration | 950 Constitutionality of
Other 550 Civil Rights Actions State Statutes
448 Education |_| 555 Prison Condition
560 Civil Detainee -
Conditions of
Confinement
V. ORIGIN (Place an “X” in One Box Only)
1 Original 2 Removed from 3. Remanded from Ol 4 Reinstated or Ol 5 Transferred from 6 Multidistrict Cl 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

Cite the U.S. Civil Statute under which you are filing (De not cite jurisdictional statutes unless diversity):
28 U.S.C. § 1332

Brief description of cause:
Declaratory Judgment on Contract

VI. CAUSE OF ACTION

 

 

 

 

 

 

VII. REQUESTED IN — [_] CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. $500,000 JURY DEMAND: Llyes [*]No
VIII. RELATED CASK(S)
IF ANY (See instructions): JUDGE DOCKET NUMBER
DATE ; SIGNATURE OF ATTORNEY OF RECORD
November 13, 2020 oe Nee
FOR OFFICE USE ONLY Lae

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

—_—
